Citation Nr: 0606318	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD), rated 30 percent disabling 
prior to December 8, 2005, and 50 percent disabling since 
December 8, 2005.


REPRESENTATION

Appellant represented by:	Alabama State Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO that, in 
pertinent part, granted service connection and a 30 percent 
rating for PTSD.  The veteran appealed for a higher rating.  
A personal hearing was held before the undersigned Veterans 
Law Judge at the RO (i.e., a Travel Board hearing) in June 
2005.  In August 2005, the Board remanded the case to the RO 
for further evidentiary development.  In a January 2006 
rating decision, the RO granted a 50 percent rating for PTSD, 
effective December 8, 2005.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  For the period from April 30, 2002 to December 7, 2005, 
the veteran's PTSD was productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).
 
2.  For the period from December 8, 2005, the veteran's PTSD 
was productive of no more than occupational and social 
impairment with reduced reliability and productivity.




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
PTSD, for the period from April 30, 2002 to December 7, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a rating higher than 50 percent for 
PTSD, for the period from December 8, 2005, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a letters dated in November 2003, August 
2005, and November 2005, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for a higher rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a September 
2003 Statement of the Case (SOC), and a February 2006 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports, and lay statements.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Analysis

The veteran served on active duty from May 1969 to May 1971, 
including combat service in Vietnam, where he received shell 
fragment wounds.  Records reflect that he was awarded the 
Purple Heart Medal, the Army Commendation Medal for Heroism, 
and the Combat Infantryman Badge, among other awards.

In April 2002, the veteran filed a claim for service 
connection for PTSD.  In a December 2002 rating decision, the 
RO granted service connection for PTSD, effective April 30, 
2002, and assigned a 30 percent rating for this disability.  
The veteran appealed for a higher rating.  In a January 2006 
rating decision, the RO granted a 50 percent rating for PTSD, 
effective December 8, 2005.

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

PTSD is rated 30 percent when it results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A rating of 50 percent is 
assigned for PTSD when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

PTSD is rated 70 percent when it produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).

For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).

A 51-60 GAF score indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2005); VAOPGCPREC 10-95.


Evaluation of PTSD from April 30, 2002 to December 7, 2005

As noted above, the RO has rated the veteran's PTSD as 30 
percent disabling from April 30, 2002 to December 7, 2005, 
and as 50 percent disabling from December 8, 2005, assigning 
staged ratings pursuant to Fenderson, supra.  

At a July 2002 VA psychiatric compensation and pension 
examination, the veteran reported that he had not had any 
treatment for PTSD, but wanted to obtain treatment.  He 
reported that he had nightmares two or three times per month 
about a specific traumatic event during his Vietnam service.  
He said this was quite upsetting to him and he awoke in a 
sweat.  He reported intrusive thoughts about Vietnam at least 
three to five times per week, which were sometimes triggered 
by pain from residuals of a shell fragment wound to his left 
leg.  He reported that he had been married four times, 
including twice to the same woman.  He said he fought a lot 
with them.  He related that he had almost no friends and did 
not feel comfortable among crowds of people.  He was very 
easily startled and worked as an engineer on a boat.  He said 
that because it was noisy there, when people wanted to talk 
to him they had to touch him, causing him to react violently.  
He did not have nightmares when working offshore.  He worked 
three weeks on and three weeks off.  When he was home, he 
sometimes drank alcohol in order to sleep, and he did not 
have nightmares if he drank enough beer.  He said he felt 
down at times, but did not get severely depressed and did not 
cry.  He said that he thought about suicide once when he was 
young, after a friend committed suicide, but he did not make 
an attempt.  He stated that sometimes if he watched a war 
movie, it triggered intrusive thoughts or nightmares.   He 
said he was not antisocial but did not enjoy being around 
people as he once did.  He occasionally went to see one of 
his brothers; he enjoyed seeing him but usually he did not 
contact a great many people.  Because of his work schedule, 
he did not have a lot of time to be involved in many social 
activities.  

On examination, the examiner indicated that the veteran was 
somewhat anxious and did not feel comfortable when he was in 
a big crowd of people.  He was easily startled, but did not 
describe any other severe paranoia at that time.  He 
currently worked for the coast guard as an engineer on a 
boat, which he had done for many years.  He reported that he 
was previously a heavy drinker, but he had cut down, and did 
not drink as much currently, although he sometimes drank a 
case of beer in a week.  The examiner opined that the 
veteran's post-service psychosocial adjustment was fair; 
although he remained quite isolated, he was able to work.  

The veteran reported that he had been married to his current 
wife for 18 years, and they got along very well.  They each 
had a child from a previous marriage, and one child together; 
all of their children were adults.  The examiner noted that 
the degree and quality of the veteran's social relationships 
was not very good and he did very little outside the family.  
The veteran reported that he once worked for the post office 
but had to leave shortly after he started because he could 
not deal with the number of people there.  The examiner 
indicated that the veteran had apparently done well in his 
current job where there were only a few people on the boat 
with him.  The examiner opined that the veteran's current 
psychosocial functional status was fairly good, as he was 
doing well in employment, and was able to assume the 
responsibilities of his self-care and family role 
functioning.  He had very few recreational or leisure 
pursuits and had no particular hobbies.  

On mental status examination, the veteran was fully oriented.  
Mood and affect were within normal limits.  Thought content 
revealed no history of hallucinations, delusions, referential 
thinking or paranoid ideas.  He interacted well in the 
session and no inappropriate behavior was noted.  He denied 
current suicidal and homicidal thoughts.  No specific memory 
loss was noted, and no obsessive or ritualistic behavior was 
described.  The rate and flow of speech were within normal 
limits.  No panic attacks were noted.  The examiner noted 
that he had intermittent depression which was not severe.  
There was no indication of significantly impaired impulse 
control.  He had sleep problems at times, which were mostly 
related to nightmares.  The Axis I diagnosis was chronic 
PTSD, moderate.  The GAF score was 60.

The RO received lay statements from the veteran's coworkers 
and a brother in May 2003.  Such statements collectively 
relate that the veteran had nightmares, flashbacks, anger, 
and memory difficulties.  The statements also show that the 
veteran had not been able to work at any other job other than 
his current one on an ocean-going tug, working with six to 
eight other men, many of whom were veterans.

VA outpatient treatment records dated from 2003 to 2004 
reflect ongoing treatment for PTSD and depression.  A June 
2003 mental health consultation report reflects that the 
veteran complained of nightmares and constant recurrent 
thoughts about Vietnam.  He said he worked for three weeks on 
and three weeks off, and did not drink alcohol when he was at 
work, but when he was not at work he drank a six-pack a day 
for two days and then none on the third day.  He denied 
receiving any previous treatment for PTSD.  He reported that 
he had worked on tugboats for 30 years, other than an 18-
month stint working at the post office, which he said he 
could not handle because he had constant problems with his 
supervisor.  On examination, he was alert and oriented to 
time, place, person, and situation.  His speech had a regular 
rate and rhythm and moderate tone.  His affect was blunted 
and mood was "pretty good."  His thought processes were 
goal-directed and future oriented.  He denied suicidal or 
homicidal ideation.  No anxiety was noted, and cognition was 
grossly intact.  The Axis I diagnosis was PTSD, chronic, and 
alcohol addiction.  The GAF score was 60.

On VA psychiatric evaluation later that same day in June 
2003, the veteran complained of intrusive thoughts and 
nightmares, and denied flashbacks.  He was neatly dressed and 
was pleasant and cooperative.  The veteran reported markedly 
diminished interest in activities, and was socially isolated 
from others.  In determining whether the veteran met the 
criteria for PTSD, the examiner noted the veteran had a 
restricted affect, sleep disturbance, poor concentration, 
hypervigilance, and exaggerated startle response.  He denied 
anger outbursts and irritability.  On mental status 
examination, however, he was alert and oriented to time, 
person, place, and situation.  His speech was of normal rate 
and volume.  He was calm, his affect was subdued, and his 
mood was "all right."  His thought process was logical and 
goal-directed, and he had tight associations.  He had no 
suicidal or homicidal ideation, and no delusions, ideas of 
reference, preoccupations, obsessions, compulsions, 
hallucinations, or illusions.  He had moderate anxiety, and 
his judgment and insight were fair.  The Axis I diagnoses 
were PTSD and alcohol abuse, and the GAF was 50 currently and 
in the past year.  The veteran did not want to take 
medication as he had to take drug screens at work.

On psychiatric evaluation in January 2004, the veteran 
complained of depression and appetite fluctuations.  His 
weight was stable.  He said he was willing to try medication.  
On examination, he was alert, cooperative, oriented times 
four, casually dressed, adequately groomed, and had an 
appropriate affect.  His mood was mildly to moderately 
depressed, stream and content of thought were normal, memory 
and cognition were grossly intact, he had no suicidal or 
homicidal ideas or plans, and insight and judgment were good.  
The diagnoses were chronic PTSD, major depression, and 
dysthymic disorder.  The GAF was 55.  Fluoxetine was 
prescribed for depression and PTSD.  In April 2004, the 
psychiatric examiner indicated similar findings to those 
shown in January 2004, and the veteran began taking 
buproprion.  The GAF was 50.  In August 2004, the veteran 
reported that his symptoms were improved with buproprion.  In 
November 2004, the examiner indicated that the veteran's PTSD 
was improved, and his major depression and dysthymic disorder 
were in partial remission.  The GAF was 48.

By a letter dated in August 2004, a VA doctor stated that the 
veteran was currently being treated for PTSD, major 
depression, and dysthymia.  He indicated that the veteran was 
doing fairly well on buproprion, but continued to have 
difficulty in groups of people.  He worked offshore with a 
small crew, but became anxious in groups larger than eight to 
ten people.  He avoided crowds and spent most of his free 
time with his wife doing fairly solitary things.  He 
attributed the veteran's isolating behavior to his PTSD.

At a June 2005 Travel Board hearing, the veteran testified 
that he had problems during the periods when he was not 
working.  He said he had flashbacks, nightmares, mood swings, 
depression, and easily became angry.  He stated that when he 
was not working he basically stayed home.

At a July 2005 VA psychiatric evaluation, the veteran 
reported that he was doing satisfactorily on buproprion, and 
was not feeling depressed.  He said nothing was troubling him 
except his left leg.  Things were going well at home and he 
was still working on the tugboat.  On examination, he was 
alert, cooperative, and oriented times four, casually 
dressed, adequately groomed, affect constricted, mood calm 
and pleasant, stream and content of thought were normal, 
although he said little that day, memory and cognition were 
grossly intact, there were no suicidal or homicidal ideas or 
plans, and insight and judgment were good.  The diagnostic 
assessment was PTSD, chronic, improved, major depression in 
remission, and dysthymic disorder, improved.  The GAF was 48.

After a review of all the evidence relating to the period 
from April 30, 2002 to December 7, 2005, the Board finds that 
a rating higher than 30 percent is not warranted for such 
period.  In this regard, the veteran had held the same full-
time job for more than 30 years and had maintained a 
successful long-term relationship with his wife.  He was only 
receiving treatment with medication beginning in 2004.  He 
had few friends.  The medical evidence shows that his 
symptoms improved after he began taking medication, and his 
treating VA psychiatrist consistently described his symptoms 
as improved after August 2004.  During the period from April 
30, 2002 to December 7, 2005, medical providers generally 
indicated a GAF between 48 and 60.  

As noted above, GAF scores of 48 to 50 are at the upper end 
of serious symptoms, reflecting serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  GAF scores of 51 to 60 indicate moderate 
symptoms with moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The Board notes that on the same day in June 
2003, the veteran received a GAF score of 60 and thereafter, 
50.  In August 2003 he received a GAF score of 60.  In 
January 2004 he was assigned a GAF of 55 and thereafter, a 
GAF of 50.  Moreover, while his doctor indicated a GAF of 48 
in November 2004 and July 2005, these same treatment records 
also describe the veteran's symptoms as improved when 
compared with prior treatment records showing a GAF of 60, 
which is somewhat contradictory.  

While the Board acknowledges the GAF scores during the period 
in question, the Board finds the objective symptomatology 
described does not more nearly approximate the criteria for a 
50 percent evaluation.  During this period, the evidence does 
not reflect the symptoms contained in the 50 percent 
criteria.  His speech was normal, there was no indication of 
a flat affect or panic attacks, nor impairment of both short 
and long term memory, thinking, or judgment.  The veteran has 
been employed by the same company for many years, thus 
difficulty establishing and maintaining effective work 
relationships is not shown.  While the evidence does indicate 
some social impairment, the veteran has been married for many 
years.  In any event, social impairment may not be the sole 
basis for awarding an increased rating.  

Upon review of the evidence, it was not until the December 
2005 examination that the veteran first displayed a flat 
affect, a criteria listed for a 50 percent rating.  Hence, a 
higher 50 percent rating is not warranted for PTSD during the 
period from April 30, 2002 to December 7, 2005.  38 C.F.R. § 
4.130, Code 9411.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent during the period 
from April 30, 2002 to December 7, 2005.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Evaluation of PTSD from December 8, 2005

On December 8, 2005, the veteran underwent a VA psychiatric 
compensation and pension examination.  He reported that he 
was still employed on a tugboat, and had worked on the boat 
for about 35 years.  He said he went out to sea for several 
days at a time.  He related that he passed the test to become 
chief engineer but it was an extremely stressful job that 
required a great deal of concentration and decisionmaking, 
and he was so anxious about this position that he developed 
shingles and had to go to the emergency room.  He therefore 
declined the position and continued with his usual 
engineering work.  He reported that he had been married to 
his wife for 22 years and that that had been the only stable 
thing in his life.  He had an adult son and daughter, and 
said he did not see his children much.  

The veteran reported that he was taking Wellbutrin, which 
helped somewhat, but he had not noticed any significant 
improvement.  He said he was unable to take other types of 
medication as they would prevent him from passing a drug 
screen at work.  He said he still slept poorly and woke often 
in the night usually in a sweat.  He said he had nightmares 
about Vietnam approximately twice per week.  He said that his 
aching leg was a constant reminder of Vietnam and he thought 
about Vietnam frequently throughout the day.  He said his 
wife was his only social support and he had no friends and 
did not engage in any meaningful social activities.  When he 
was not working he tried to putter around the house and 
enjoyed going to the beach in summer, but otherwise had no 
meaningful hobbies.  He admitted to hypervigilance and an 
exaggerated startle response.  He hated to be surprised in 
any way and his coworkers had learned to announce themselves 
to him to make him aware of their presence.  He reported 
problems with concentration and said this was a big reason 
why he declined the chief engineer position.  He also 
reported irritability.  He said he did not maintain close 
relationships with his siblings, but did e-mail with them.  
He reported significant suicidal ideation, and said that if 
not for his wife he would not "stick around."  He gave a 
history of drug and alcohol abuse and said he drank every day 
when at home.  He said he no longer used any illicit 
substances. 

On mental status examination, he was neatly and cleanly 
dressed and demonstrated good personal hygiene.  He was 
somewhat withdrawn but remained pleasant and cooperative 
during the examination.  His mood was dysphoric, and his 
affect was flat.  Thought content and processes were within 
normal limits, there was no evidence of delusions or 
hallucinations.  He made only sporadic eye contact and kept 
his eyes averted throughout most of the session.  No 
inappropriate behavior was noted.  He admitted to suicidal 
ideation without current plan or intent.  He denied homicidal 
ideation.  He was alert and oriented times four.  There was 
no evidence of gross memory loss or impairment.  Speech was 
linear and coherent.  Speech was of normal rate and volume.  
The Axis I diagnosis was PTSD, chronic, rule out alcohol 
dependence.  The GAF was 50.  The examiner noted that the 
veteran had been able to maintain employment for the past 35 
years but he worked with a small group of people that he knew 
quite well and who made special accommodations for him.  He 
also passed up an opportunity for promotion as he did not 
feel capable of handling added responsibility.  She noted 
that the veteran continued to use alcohol heavily when he was 
not working, but that his PTSD symptoms would be severe 
regardless of his alcohol consumption.

During the period since December 8, 2005, the veteran has 
reported current suicidal ideation without plan or intent, 
and passed up an opportunity for promotion partly due to his 
PTSD symptoms, although he continues to work in the full-time 
job he has held for many years, and remains in a long-term 
relationship with his wife.  He also reports no significant 
improvement due to psychiatric medication, although his VA 
outpatient treatment records did reflect such improvement 
from 2004 to 2005.  His GAF was 50, reflecting serious PTSD 
symptoms.  Although suicidal ideation was mentioned, such was 
not seriously contemplated because his wife was so 
supportive.  Further, there was no plan or intent noted in 
the medical evidence.  Moreover, the evidence does not 
reflect occupational and social impairment, with deficiencies 
in most areas.  The medical evidence fails to reveal other 
typical symptoms listed in the rating schedule for a 70 
percent PTSD rating.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
Board finds that the veteran's symptoms from December 8, 2005 
more nearly approximate the criteria for a 50 percent rating 
under Diagnostic Code 9411, and thus a higher rating is not 
warranted.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 50 percent during the period 
from December 8, 2005.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 




ORDER

A rating higher than 30 percent for PTSD is not warranted for 
the period from April 30, 2002 to December 7, 2005.  

A rating higher than 50 percent for PTSD is not warranted for 
the period from December 8, 2005.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


